Exhibit 10.1

 

 

RIVERSIDE TECHNOLOGY CENTER

 

SIXTH LEASE EXTENSION AND MODIFICATION AGREEMENT

 

TO THE LEASE BETWEEN

 

RIVERTECH ASSOCIATES II LLC AND MERSANA THERAPEUTICS, INC.

 

 

This Sixth Lease Extension and Modification Agreement entered into this 17 day
of January, 2018 (the “Sixth Lease Amendment”) by and between Rivertech
Associates II LLC, a Massachusetts limited liability company with a principal
address c/o The Abbey Group, 177 Huntington Avenue 24th Floor Boston,
Massachusetts 02115, (the “Lessor”); and Mersana Therapeutics, Inc., with a
business address at 840 Memorial Drive Cambridge, Massachusetts  (the “Lessee”);
relative to a certain Lease between Lessor and Lessee dated February 24, 2009,
as modified by a certain Lease Extension and Modification Agreement dated July
27, 2010 (the “First Lease Amendment”); as further modified by a Second Lease
Extension and Modification Agreement dated May 29, 2012 (the “Second Lease
Amendment”); and as further modified by a Third Lease Extension and Modification
Agreement dated February 7, 2013 (the “Third Lease Amendment”); as further
modified by a Fourth Lease Extension and Modification Agreement dated April 30,
2014 (the “Fourth Lease Amendment”); as further modified by a Fifth Lease
Extension and Modification Agreement dated November 30, 2015 (the “Fifth Lease
Amendment”); all collectively referred to herein as of the date hereof as the
“Existing Lease”; for certain office and laboratory space in the building at 840
Memorial Drive Cambridge, Massachusetts as identified in the Existing
Lease.  The Existing Lease, as modified by this Sixth Lease Extension and
Modification Amendment, (the “Sixth Lease Amendment”); from the execution hereof
shall be referred to herein as the “Lease” (as the context so permits).

 

WHEREAS, the Lessee desires to extend the current stated Term of the Existing
Lease, set to expire on March 31, 2019 as called for in the aforesaid Fifth
Lease Amendment, on terms and conditions agreeable to both Lessor and Lessee as
a modification to the Existing Lease, and Lessor assents to such extension of
the Term by the Lessee on this basis;

 

THEREFORE, in consideration of One ($1.00) Dollar and the other good and
valuable consideration recited herein, effective and irrevocable as of the date
hereof the Lessor and Lessee hereby agree as follows:

 

1.Additional Defined Terms

 

The following terms as used herein are defined as follows:

 

“2019 Termination Date” means March 31, 2019.

 

“2021 Termination Date” means March 31, 2021.



[Signature Page to Third Amendment to Amended and Restated Research
Collaboration and Commercial License Agreement]

--------------------------------------------------------------------------------

 



 

“Existing Leased Premises” means that space in the Building currently leased by
the Lessee which presently consists of a total of approximately 34,324 rentable
square feet of office and laboratory space, comprised of approximately:   20,090
rentable square feet of space on the second (2nd) floor of the Building; 14,168
rentable square feet of space on the fifth (5th) floor of the Building; and 66
rentable square feet of space on the fourth (4th) floor of the Building.

 

“Term”, as of the execution of this Sixth Lease Amendment, means the period up
to the 2021 Termination Date.

 

2.The Existing Leased Premises - Extension of Lease Term

 

Lessee agrees to extend its lease and occupancy of the Existing Leased Premises,
which is presently set to expire on the 2019 Termination Date, for a period of
twenty four (24) consecutive months such that the Lease will now expire on the
2021 Termination Date (unless the Term is further extended as contemplated
herein).  

 

This Lease Extension is to be considered a valid and binding obligation of the
parties effective as of the date of execution of this Sixth Lease Amendment by
the parties, with the provisions of the Existing Lease (that are not superseded
hereby) to continue to govern the Lessee’s use and occupancy of the Existing
Leased Premises through and up the 2021 Termination Date (as the Term may be
further extended beyond the 2021 Termination Date as contemplated herein).  

 

The Existing Leased Premises shall be leased for the extension period in the
same “AS/IS” condition as of the execution of this Sixth Lease Amendment, and
Lessee acknowledges Lessor is under no obligation to make any improvements or
modifications thereto, in any manner.

Lessee hereby acknowledges it is currently in possession of the Existing Leased
Premises and accordingly accepts the same for the extension period in the same
“AS/IS” condition without representation or warranty of any kind or nature as of
the execution of this Sixth Lease Amendment, and Lessee acknowledges Lessor is
under no obligation to make any improvements or modifications thereto, in any
manner.  Lessor and Lessee each acknowledge that to the best of each of their
respective knowledge, there are no material defaults by either presently
existing under the Existing Lease.

 

3. Annual Base Rent and Additional Rent Obligations

 

Lessee’s Annual Base Rent obligations and other payments under the Lease up to
March 31, 2019 (i.e. the 2019 Termination Date) shall be governed under the
Existing Lease. 

 

Commencing as of April 1, 2019, and running up to March 31, 2021 (i.e. the 2021
Termination Date), Lessee’s Annual Base Rent obligations and other payments
under the Lease shall be governed under the Existing Lease as amended by this
Sixth Lease Amendment. 

 

Specifically, Annual Base Rent for the corresponding periods set forth below
shall be as follows:

 

 



[Signature Page to Third Amendment to Amended and Restated Research
Collaboration and Commercial License Agreement]

--------------------------------------------------------------------------------

 



 

April 1, 2019 through March 31, 2020

 

$  2,231,060.00 per annum / $  185,921.67 per month

 

April 1, 2020 through March 31, 2021

 

$  2,299,708.00 per annum / $  191,642.33 per month

 

Lessee’s Additional Rent obligations and payments (i.e. Additional Rent –
Operating Expenses, and Additional Rent – Taxes, utility reimbursements, etc.)
up to March 31, 2021 (i.e. the 2021 Termination Date, as it may be further
extended hereunder beyond the 2021 Termination Date) shall continue to be
governed under the Existing Lease, as amended by this Sixth Lease Amendment.  

 

All other costs and expenses for utilities and services and attendant to
operation of the Existing Leased Premises shall be borne by the respective
parties for the remainder of the Term (as it may be further extended hereunder
beyond the 2021 Termination Date) as set forth under the Existing Lease as
modified by this Sixth Lease Amendment.

 

4.Security Deposit

 

The Security Deposit currently held by the Lessor is in the amount of Three
Hundred Twenty One Thousand Three Hundred Twenty One ($ 321,321.00) Dollars, and
it shall remain in place and shall continue to be held by Lessor as the Security
Deposit under the Lease through to the 2021 Termination Date (and through any
further extensions of the Term beyond that date as contemplated herein).  To the
extent the Security Deposit remains posted in the form of an irrevocable standby
letter of credit (as it currently exists), then Lessee shall be responsible to
renew or replace it prior to its stated expiration (which is currently April 30,
2019) and maintain it throughout the entire Term (and any Term extensions).  

 

5.Permitted Uses

 

The Permitted Uses under the Existing Lease and all conditions attached thereto
are hereby restated and affirmed and shall govern the use and occupancy of the
entire Leased Premises.

 

6.Brokers

 

The parties hereby agree there are no brokerage or other third party fees or
costs involved in this transaction and each agrees to indemnify, defend and hold
harmless the other from and against any claims for brokerage fees, commissions
or other such payments arising from this transaction; except for Transwestern
RBJ who represents the Lessee in this extension and expansion transaction and to
whom a commission shall be paid by Lessor under a separate agreement; with fifty
(50%) percent of said fee due upon execution of this Sixth Lease Amendment, and
the remaining fifty (50%) percent due on April 1, 2019.

 



[Signature Page to Third Amendment to Amended and Restated Research
Collaboration and Commercial License Agreement]

--------------------------------------------------------------------------------

 



7.Parking    

 

Lessee’s rights to parking shall be as expressly set forth in Section 9 of the
Fifth Lease Amendment, and in addition thereto, Lessee may elect parking rights
for an additional 3 motor vehicles on the unassigned and unreserved basis, at
will, from month to month on the same terms as appear in said Section 9.

 

8.Additional Rights Extended

 

Lessee’s rights to use of the acid neutralization system as set forth in Section
10 of the Fifth Lease Amendment, rights to locate install and use certain
equipment and systems as set forth in Section 11 of the Fifth Lease Amendment,
and rights to use of the existing emergency generator as set forth in Section 11
of the Fifth Lease Amendment, shall continue through the Term as defined herein.

 

9.Lessee’s Rights of First Offer

 

A.Contiguous Fifth (5th) Floor Space

 

Lessee shall maintain its rights to elect expansion into the 5th Floor ROFO
Space on the terms and conditions set forth in Section 13 of the Fifth Lease
Amendment through the Term as defined herein. The Lessor’s proposed “term” for
the 5th Floor ROFO Space shall not exceed five (5) years, unless a longer “term”
therefor is requested by Lessee and agreed by Lessor.

 

 

B.Contiguous Second (2nd) Floor Space

 

Lessee shall maintain its rights to elect expansion into the 2nd Floor ROFO
Space on the terms and conditions as set forth in Section 9 of the Fourth Lease
Amendment through the Term as defined herein. The Lessor’s proposed “term” for
the 2nd  Floor ROFO Space shall not exceed five (5) years, unless a longer
“term” therefor is requested by Lessee and agreed by Lessor

 

10.Lessee’s Option to Extend

 

Lessee, provided it is not then in default after notice and the expiration of
any applicable grace or cure periods, and further provided it shall not have
defaulted beyond any applicable notice, grace and cure periods during the
remaining Lease Term after execution of this Sixth Lease Amendment, shall have
the option to further extend the Term of this Lease beyond the 2021 Termination
Date, as to the then entire Existing Leased Premises (as it may be supplemented
by the exercise of Lessee’s rights under Section 9 hereof), on the terms and
conditions set forth herein (the “2021 Extension Option”). 

 

The extension shall be for one (1) additional period of sixty (60) months
(herein, the “2026 Extension Period”) at the then current Market Rent as
contemplated below.



[Signature Page to Third Amendment to Amended and Restated Research
Collaboration and Commercial License Agreement]

--------------------------------------------------------------------------------

 



 

 

The 2021 Extension Option must be exercised by Lessee by notice in writing to
the Lessor, prior to March 31, 2020, time being of the essence.  Once so
exercised, the option to extend is irrevocable, notwithstanding the later
determination of Market Rent as contemplated below.

 

“Market Rent” as used herein, shall be that rent charged for comparable research
laboratory and office space of similar age and condition in laboratory buildings
in the mid-Cambridge submarket as of the commencement of applicable lease period
(including annual escalations thereon for each year based on increases in the
Consumer Price Index or fixed increases, as the case may be, as determined by
then prevailing market forces). 

 

If, after good faith attempts the Lessor and Lessee cannot agree on a figure
representing Market Rent for the applicable space and lease timeframe, then
either party, upon written notice to the other, may request appraisal and
arbitration of the issue as provided in this Section.  Within fourteen (14) days
of the request for appraisal, each party shall submit to the other the name of
one unrelated individual or entity with proven expertise in the leasing of
commercial real estate in greater Boston/Cambridge to serve as that party’s
appraiser.  Each appraiser shall be paid by the party selecting him or it.  The
two appraisers shall each submit their final reports to the parties within
thirty (30) days of their selection making their determination as to Market
Rent; however, in no event shall Market Rent be determined to be less than the
Annual Base Rent as in effect as of the final year of the Term (i.e. as of the
2021 Termination Date).    The two appraisers shall meet within the next
fourteen (14) days to reconcile their reports and collaboratively determine the
Market Rent.  They shall each make their determination in writing (subject
however, to the Applicable Rent Floor), including a statement if such is the
case, that they are at an impasse.  Such a statement of impasse shall be
submitted to the parties along with the Market Rent figure which each appraiser
has selected and his reasons and substantiation therefor.  The appraisers, in
case of an impasse, shall also agree on one unrelated individual or entity with
expertise in commercial real estate in greater Boston, who shall evaluate the
reports of the two original appraisers and within fourteen (14) days of
submission of the issue to him, make his own determination as to a figure
representing Market Rent (subject however, to the Applicable Rent Floor).  The
determination of this individual or entity (i.e. arbitrator) absent, fraud, bias
or undue prejudice shall be binding upon the parties. 

 

Lessee, in addition to the sums payable annually to Lessor as Annual Base Rent,
shall pay to Lessor for each year of the 2021 Extension Period Lessee’s
Allocable Percentage (as determined by the approximate total rentable space so
leased) for Operating Expenses, Real Estate Taxes and utilities, as contemplated
in the Lease. 

 

Annual Base Rent and Additional Rent shall be payable in advance, in equal
monthly installments on the first day of each calendar month.

 

11.Subordination

 

The Lease as amended hereby shall be subject and subordinate to the lien of any
and all mortgages and related documents placed on the Building, Leased Premises
or the real property in

[Signature Page to Third Amendment to Amended and Restated Research
Collaboration and Commercial License Agreement]

--------------------------------------------------------------------------------

 



existence as of the date hereof or coming into existence at any time hereafter,
without necessity for any confirming documentation.   Lessee shall use
commercially reasonable efforts (which shall not be deemed to include the
payment or expenditure of any sums whatsoever) to obtain a Subordination,
Non-Disturbance and Attornment Agreement from its present and future mortgagees,
in form and substance set forth in the Fourth Lease Amendment; but Lessor shall
not be liable to Lessee in any manner (nor shall any of Lessee’s full and timely
performance under this Lease be conditioned, waived, excused or altered in any
manner whatsoever) if no SNDA is forthcoming, or if any of the terms and
conditions of the same are not deemed acceptable.  This provision supersedes any
contrary provisions of the Existing Lease.

 

12.Integration of Documents; Supremacy; Miscellaneous

 

This Sixth Lease Amendment contains the full understanding and agreement between
the parties.  The parties hereto intend that this Sixth Lease Amendment operates
to amend and modify the Existing Lease, and that those two documents shall be
interpreted conjunctively; with any express conflict between the two to be
resolved in favor of the stated terms of this Sixth Lease Amendment.  Except as
modified hereby, all other terms and conditions of the Existing Lease shall
remain unchanged and enforceable in a manner consistent with this Sixth Lease
Amendment. 

 

This Agreement shall be governed by the laws of the Commonwealth of
Massachusetts.  Any provisions deemed unenforceable shall be severable, and the
remainder of this Sixth Lease Amendment and the Existing Lease shall be
enforceable in accordance with their terms.

 

Time is of the essence with respect to all deadlines and other provisions of
this Sixth Lease Amendment.

 

 

[Signature Pages Follow]

 

 

 





[Signature Page to Third Amendment to Amended and Restated Research
Collaboration and Commercial License Agreement]

--------------------------------------------------------------------------------

 



 

 

LESSOR

 

 

 

Rivertech associates II, LLC

 

 

 

By:

Rivertech Associates II, Inc., its Manager

 

 

 

 

By:

/s/ Robert Epstein

 

Name:

Robert Epstein

 

Title:

President

 

 

 

 

 

 

 

LESSEE

 

 

 

 

 

MERSANA THERAPEUTICS, INC.

 

 

 

 

By:

/s/ Anna Protopapas

 

 

 

 

its duly authorized President/Vice President

 

 

 

 

By:

/s/ Eva Jack

 

 

 

 

Its duly authorized Treasurer/Ass’t Treasurer

 

 

[Signature Page to Third Amendment to Amended and Restated Research
Collaboration and Commercial License Agreement]

--------------------------------------------------------------------------------